Christianson, J.
(concurring specially). I concur in the result announced in the foregoing opinion. It is conceded by counsel for appellant that public moneys may be lawfully expended for pensions for indigent mothers. The sole complaint is that the legislature chose the wrong tribunal or board to administer the law.
I do not believe that the duties to be performed under the Mother’s Pension Act are necessarily embraced within that class of governmental functions designated in the Constitution as the “fiscal affairs” of the' county, and required to be performed by the board of county commissioners. But I am not wholly satisfied that the duties imposed upon the county court fall within the “probate'jurisdiction” conferred upon *608county courts by § 111 of the state Constitution. It seems to me that the duties imposed are neither wholly administrative nor wholly judicial, but rather that they aré of such nature as to permit the legist lature to choose such instrumentality as it deems best to carry out its will. See Bair v. Struck, 29 Mont. 45, 63 L.R.A. 481, 74 Pac. 71, and authorities cited therein.
The law is presumed to be constitutional. This presumption becomes conclusive unless it is shown that the enactment is prohibited by the Constitution of the state or of the United States. And the party asserting the statute to be unconstitutional must point to the particular constitutional provision violated. State ex rel. Linde v. Taylor, 33 N. D. 76, L.R.A. —, —, 156 N. W. 564. Appellant in this case has failed to point to any constitutional provision violated by the law.